COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-492-CV
 
 
MARVIN LEE EDWARDS AND                                              APPELLANTS
ALL OTHER OCCUPANTS
 
                                                   V.
 
AURORA LOAN SERVICES, LLC                                                APPELLEE
 
                                              ------------
 
          FROM COUNTY COURT AT
LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On January 8, 2009, we notified Marvin Lee
Edwards that his notice of appeal was defective and that he had not paid the
filing fee.  See Tex. R. App. P.
5, 25.1(d), (e).  We directed him to file
an amended notice of appeal and to pay the filing fee by Monday, January 19,
2009.  See Tex. R. App. P. 5,
25.1(f), 37.1.  We received no
response.  On January 21, 2009, we again
notified Edwards that his notice of appeal was defective and that he had not
paid the filing fee.  See Tex. R.
App. P. 5, 25.1(d), (e).  We directed
Edwards to file an amended notice of appeal and to pay the filing fee by
Monday, February 2, 2009, and further stated that the appeal Awill be
DISMISSED@ if the filing fee was not paid
by that date.  See Tex. R. App. P.
42.3(c).
Because Edwards has failed to comply, it is the
opinion of the court that his appeal should be dismissed.  Accordingly, we dismiss the appeal.  See id.
Edwards shall pay all costs of the appeal, for
which let execution issue.
 
PER CURIAM
PANEL: WALKER, MCCOY, and MEIER, JJ.
DELIVERED:  February 26, 2009




[1]See Tex. R. App. P. 47.4.